Citation Nr: 1001173	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-02 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for Raynaud's 
syndrome of the fingers and hands.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from April 1973 to May 
1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which confirmed and continued a noncompensable rating 
in effect since May 21, 1980, for service-connected Raynaud's 
syndrome of the fingers and hands.  The Veteran submitted a 
timely appeal, and in a subsequent rating action dated in 
November 2005, an increased rating of 10 percent, effective 
from January 20, 2004, was granted.  The appeal continues.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required.


REMAND

The Veteran is seeking a rating in excess of 10 percent for 
Raynaud's syndrome of the fingers and hands.  

Based upon its review of the veteran's claims folders, the 
Board finds there is a further duty to assist the Veteran 
with his claim herein.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).

When examined by VA in October 2005, the Veteran claimed an 
increase in symptoms associated with his Raynaud's syndrome.  
Currently, he experienced numbness and tingling.  He had 
pains in his hands all of the time, which he stated were 
probably also due to some arthritis in his hands.  When he 
was not doing anything, the pain was 1/10.  When his hands 
were sore, the pain could be 6-7 over 10.  When his fingers 
were cold, he could not control his fine motor movements, and 
he had flare-ups when his hands were cold.  He was unable to 
hold onto a can of cold soda secondary to the pain.  When 
exposed to the cold, his fingers and toes turned white and 
then became blotchy red and white.  Once they were warmed up, 
they were "not too bad."  The frequency, duration, and 
severity were based on the weather and the exposure.  He also 
said that his hands were swollen afterwards.  He was on no 
treatment for Raynaud's  

Physical examination of the hands and fingers showed that the 
Veteran had difficulty with full flexion, and he complained 
of pain in his metacarpophalangeal joints (MCPs) and proximal 
interphalangeal joints (PIPs) joints.  

In a statement received in February 2006, the Veteran 
continued to report symptoms of Raynaud's syndrome of the 
fingers and hands.  Specifically, he noted that when examined 
by VA, this was in a controlled environment and not in the 
cold where his symptoms were best demonstrated.  In a 
December 2009 statement by his service representative, it was 
pointed out that the Veteran had reported pain in the hands 
all of the time.  He had problems with dexterity of the 
hands, and there was edema when exposed to the cold.  The 
representative further noted that the Veteran lived in a 
region of the United States where he was likely to be exposed 
to colder temperatures which would aggravate the Raynaud's 
syndrome.  

Given the passage of time since his most recent examination, 
the Board finds that a new VA examination, after a review of 
the entire claims file, would assist the Board in clarifying 
the extent of the Veteran's disability and would be 
instructive with regard to the appropriate disposition of the 
issue under appellate review.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (a Veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's 
statutory duty to assist includes a thorough and 
contemporaneous medical examination).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Littke v. Derwinsk i, 1 Vet. App. 90, 93 (1990) (noting that 
remand may be required if record before the Board contains 
insufficient medical information for evaluation purposes); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Under these 
circumstances, the Board finds that the Veteran should be 
scheduled for a new VA examination to ascertain the current 
severity of his service- connected Raynaud's syndrome of the 
fingers and hands.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the 
Veteran and request that he identify 
the names, addresses, and approximate 
dates of treatment for all VA and non-
VA health care providers who have 
treated him for his Raynaud's syndrome 
of the fingers and hands, on appeal.  
Any records that are not currently 
included in the claims file should be 
obtained and added to the file.  With 
any necessary authorization from the 
Veteran, the AMC should attempt to 
obtain copies of pertinent treatment 
records identified by the Veteran that 
are not currently of record.  All 
efforts to obtain these records must be 
documented in the claims file.  If any 
records cannot be obtained, it should 
be so stated, and Veteran is to be 
informed of such.  

2.  The AMC/RO is to schedule the Veteran 
for a VA examination to ascertain the 
severity and manifestations of his 
Raynaud's syndrome of the fingers and 
hands, in accordance with the applicable 
rating criteria.  The claims files must 
be made available to and reviewed by the 
examiner prior to the examination.  The 
examiner is to conduct all necessary 
testing and evaluation needed to evaluate 
the nature and extent of this disorder.  
The examiner should review the results of 
any testing prior to completion of the 
report and should detail the Veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  The 
examiner must attempt to indicate what 
specific symptoms are attributable to the 
service-connected Raynaud's syndrome of 
the fingers and hands as opposed to any 
other diagnosed entity.  A complete 
rationale must be provided for any 
opinion offered.

The examiner must address the following:

(a)  The frequency of all symptoms 
associated with characteristic attacks of 
Raynaud's syndrome.  In this regard, 
characteristic attacks are defined as 
sequential color changes of the digits of 
one or more extremities lasting minutes 
to hours, sometimes with pain and 
paresthesias, and precipitated by 
exposure to cold or by emotional upsets.  
The examiner should also state whether 
there are digital ulcers present, and if 
so, how many.

(b)  The examiner should discuss the 
effect of exposure to cold or emotional 
upsets.

3.  After completing any additional 
necessary development, the AMC/RO should 
readjudicate the issue on appeal, 
considering all applicable rating 
criteria.  If the disposition remains 
unfavorable, the AMC/RO should furnish 
the Veteran and his representative a 
supplemental statement of the case (SSOC) 
and afford the applicable opportunity to 
respond.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


